      Case 3:20-cv-00236-AWT Document 26 Filed 06/19/20 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

-------------------------------- x
DEREK LACHANCE,                  :
                                 :
          Plaintiff,             :
                                 :
v.                               :      Civil No. 3:20-cv-236(AWT)
                                 :
HARTFORD HEALTHCARE CORPORATION, :
                                 :
          Defendant.             :
-------------------------------- x

                    RULING ON MOTION TO DISMISS

     Plaintiff Derek LaChance brings this action against

defendant Hartford Healthcare Corporation claiming, in the First

Count, wrongful termination based on his gender in violation of

Conn. Gen. Stat. § 46a-60(b)(1); in the Second Count, wrongful

termination based on his status as a veteran, in violation of

Conn. Gen. Stat. § 46a-60(b)(1); in the Third Count, wrongful

termination based on his gender, in violation of 42 U.S.C. §

2000e et seq. ("Title VII"); in the Fourth Count, wrongful

termination based on his status as a veteran in violation of 38

U.S.C. § 4301 et seq. (“USERRA”); and in the Fifth Count,

nonpayment of wages and fringe benefits, in violation of Conn.

Gen. Stat. §§ 31-71c and 31-76k.

     The defendants have moved to dismiss the Second, Fourth and

Fifth Counts pursuant to Federal Rule of Civil Procedure Rule

12(b)(6). The plaintiff does not contest the motion with respect
      Case 3:20-cv-00236-AWT Document 26 Filed 06/19/20 Page 2 of 9



to the Second and Fourth Counts, so the motion is being granted

as to those counts. Also, for the reasons set forth below, the

motion to dismiss the Fifth Count is being denied.

I. Factual Allegations

     The Complaint, “which [the court] must accept as true for

purposes of testing its sufficiency,” alleges the following

circumstances. Monsky v. Moraghan, 127 F.3d 243, 244 (2d Cir.

1997). The defendant operates Backus Hospital. On or about July

16, 2018, the plaintiff was hired to work at Backus Hospital as

a Nurse Manager. The plaintiff was the only male among the seven

Nurse Managers under the supervision of Daryl Hurlock

(“Hurlock”), a woman who was Director of Patient Services. At

the beginning of November 2018, Hurlock extended the plaintiff’s

probationary period by one month. At the beginning of December

2018, Hurlock told the plaintiff that she was satisfied with his

improvement.

     On or about December 11, 2018, Hurlock informed the

plaintiff that a complaint had been filed against him by the

president of the union and that he should not report to work the

next day. On December 12, 2018, Kelly Schenking (“Schenking”),

who was in the human resources department, told the plaintiff

not to come to work until December 14, 2018 and that he would be

paid during the investigation of the complaint. On or about

December 14, 2018, the plaintiff reported to the human resources


                                  -2-
        Case 3:20-cv-00236-AWT Document 26 Filed 06/19/20 Page 3 of 9



department. During a meeting with Hurlock and Schenking, the

plaintiff was given a choice between resigning and termination

of his employment. The plaintiff declined to resign and was

fired. The plaintiff alleges that he was “not paid out a

severance or a leave balance after termination in violation of

the defendant’s policies and practice.” Compl. ¶11.

II. Legal Standard

     When deciding a motion to dismiss under Rule 12(b)(6), the

court must accept as true all factual allegations in the

complaint and must draw inferences in a light most favorable to

the plaintiff.     Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).

Although a complaint “does not need detailed factual

allegations, a plaintiff’s obligation to provide the ‘grounds’

of his ‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do.”       Bell Atl. Corp. v. Twombly, 550

U.S. 550, 555 (2007) (citing Papasan v. Allain, 478 U.S. 265,

286 (1986)) (on a motion to dismiss, courts “are not bound to

accept as true a legal conclusion couched as a factual

allegation”).     “Nor does a complaint suffice if it tenders naked

assertions devoid of further factual enhancement.”           Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

557).   “Factual allegations must be enough to raise a right to

relief above the speculative level, on the assumption that all


                                    -3-
        Case 3:20-cv-00236-AWT Document 26 Filed 06/19/20 Page 4 of 9



allegations in the complaint are true (even if doubtful in

fact).”    Twombly, 550 U.S. at 555 (citations omitted).

       However, the plaintiff must plead “only enough facts to

state a claim to relief that is plausible on its face.”             Id. at

568.    “The function of a motion to dismiss is ‘merely to assess

the legal feasibility of the complaint, not to assay the weight

of the evidence which might be offered in support thereof.’”

Mytych v. May Dep’t Store Co., 34 F. Supp. 2d 130, 131 (D. Conn.

1999) (quoting Ryder Energy Distribution v. Merrill Lynch

Commodities, Inc., 748 F.2d 774, 779 (2d Cir. 1984)).             “The

issue on a motion to dismiss is not whether the plaintiff will

prevail, but whether the plaintiff is entitled to offer evidence

to support his claims.”       United States v. Yale New Haven Hosp.,

727 F. Supp. 784, 786 (D. Conn. 1990) (citing Scheuer, 416 U.S.

at 232).

III. Discussion

       Under Connecticut law, “[w]hen any employer fails to pay an

employee wages 1 in accordance with the provisions of sections 31-

71a to 31-71i, inclusive, or fails to compensate an employee in

accordance with section 31-76k . . . such employee . . . shall

recover . . . twice the full amount of such wages with costs and



      1 “Wages means compensation for labor or services rendered by an

employee, whether the amount is determined on a time, task, piece, commission
or other basis of calculation.” Conn. Gen. Stat. § 31-71a(3) (internal
quotations omitted).


                                     -4-
      Case 3:20-cv-00236-AWT Document 26 Filed 06/19/20 Page 5 of 9



such reasonable attorney’s fees as may be allowed by the court.”

Conn. Gen. Stat. § 31-72. “The use of the disjunctive ‘or’ [in

General Statutes § 31-72] clearly indicates that compensation in

accordance with § 31-76k is distinct from wages” as defined by

Conn. Gen. Stat. § 31-71a(3). Fulco v. Roman Catholic Diocesan

Corp., 27 Conn. App. 800, 805 (1992). Conn. Gen. Stat. § 31-76k

provides:


     “If an employer policy . . . provides for the payment
     of accrued fringe benefits upon termination, including
     but not limited to paid vacations, holidays, sick days
     and earned leave, and an employee is terminated
     without having received such accrued fringe benefits,
     such employee shall be compensated for such accrued
     fringe benefits . . .”


Conn. Gen. Stat. § 31-76k. The plaintiff has adequately alleged

a violation of § 31-72 because of a failure to compensate him

for accrued fringe benefits in accordance with § 31-76k but has

not alleged a violation based on a failure to pay him wages.

     Neither severance pay nor unpaid leave is “wages” for

purposes of § 31-72. “In contrast to wages, severance pay is

defined as a kind of accumulated compensation for past services

and a material recognition of their past value.” Drybrough v.

Acxiom Corp., 172 F. Supp. 2d 366, 371 (D. Conn. 2001) (quoting

Justin v. AMA Ltd., No. CV92 29 33 60, 1993 WL 213707, at *2

(Conn. Super. Ct. June 8, 1993)) (internal quotations omitted).

See also McGowan v. Administrator, 153 Conn. 691, 693-694 (Conn.


                                  -5-
      Case 3:20-cv-00236-AWT Document 26 Filed 06/19/20 Page 6 of 9



1966) (holding, in construing a Connecticut unemployment

compensation statute, that “severance pay cannot be considered

wages”). With respect to the claim for       the “leave balance”, §

31-76k explicitly provides that fringe benefits includes “earned

leave”, so it is not    “wages”.

     With respect to the plaintiff’s claim for accrued fringe

benefits, as noted above, § 31-76k explicitly provides that

fringe benefits includes earned leave.       As to   severance, in

Woolley v. Bank of Bos. Connecticut, No. 115069, 1994 WL 380421

(Conn. Super. Ct. July 13, 1994), after analyzing the wording

and purpose of § 31-76k, the court concluded that “the term

‘accrued fringe benefits’ includes severance pay.“ Id. at             *3.

The court’s analysis was as follows:


     The statute's plain language indicates that “accrued
     fringe benefits” are not limited to those specifically
     listed. Under the rule of ejusdem generis, “ ‘unless a
     contrary intent appears, where general terms are
     followed by specific terms in a statute, the general
     terms will be construed to embrace things of the same
     general kind or character as those specifically
     enumerated....’ ” (Citations omitted.) Cheshire
     Mortgage Service, Inc. v. Montes, 223 Conn. 80, 104 n.
     31, 612 A.2d 1130 (1992).

     It appears to the court that the general term “accrued
     fringe benefits” embraces severance pay because
     severance pay is of the same general kind or character
     as those specific items listed in § 31-76k, i.e., paid
     vacations, holidays, sick days and earned leave. Our
     Supreme Court has characterized severance pay as “ ‘a
     kind of accumulated compensation for past services and
     a material recognition of their past value.’ ”
     (Citations omitted.) Mace v. Conde Nast Publications,


                                   -6-
      Case 3:20-cv-00236-AWT Document 26 Filed 06/19/20 Page 7 of 9



     Inc., 155 Conn. 680, 683, 237 A.2d 360 (1967). Paid
     vacations, holidays, sick days and earned leave also
     constitute “ ‘a kind of accumulated compensation for
     past services and a material recognition of their past
     value.’ ” Id.


Id. In Stoddard v. WBM Plaza, LLC, the court came to the

oppisite conclusion. No. CV054007856, 2006 WL 932332, at *4

(Conn. Super. Ct. Mar. 21, 2006)(“If the legislature in enacting

§ 31-72 or amending § 31-72 did not intend to include benefits

such as severance pay within the meaning of wages as used in the

statute, then it would be illogical to conclude that the

legislature intended that § 31-76k would include severance pay

when § 31-76k does not specify severance pay in its list of

fringe benefits.”). But the reasoning in Stoddard does not take

into account the fact that § 31-76k contains the words

“including but not limited to”.

     “While entitlement to attorney’s fees and double recovery

under Section 31-72 is permitted for fringe benefits covered by

Section 31-76k, such double recovery is available for fringe

benefits only if they are owed pursuant to a[n] employer policy

or collective bargaining agreement.” Liebman v. Licom, Inc., No.

3-03-CV-1808 (JCH), 2006 WL 8448123, at *10 (D. Conn. June 13,

2006) (citing Fulco, 27 Conn. App. at 806-807) (internal

quotations omitted); see also Woolley, 1994 WL 380421, at *3

(“In order to establish a violation of § 31-76k, the plaintiff



                                  -7-
      Case 3:20-cv-00236-AWT Document 26 Filed 06/19/20 Page 8 of 9



is required to show the existence of an “employer policy” of

payment for accrued fringe benefits at the time of his job

termination.”); Backert v. BIC Corp., No. CV000376394, 2002 WL

31045956, at *3 (Conn. Super. Ct. Aug. 9, 2002) (“The statutory

language of § 31-76k requires a plaintiff to allege the

existence of an employer policy or collective bargaining unit to

demonstrate a cause of action.”); Roos v. Friendly’s Ice Cream

Corp., No. CV 99334978S, 1999 WL 1212252, at *4 (Conn. Super.

Ct. Dec. 2, 1999) (“The statutory language is clear that the

plaintiff must allege the existence of an employer policy or

collective bargaining agreement to establish a cause of action

under § 31-76k.”); Mislow v. Continuing Care of South Windsor,

No. CV000443654S, 2001 WL 399907, at *2 (Conn. Super. Ct. Apr.

2, 2001) (“In Fulco . . . the court ruled that in order to state

a claim under C.G.S. § 31-76k, a plaintiff must plead either the

existence of an employer policy or a collective bargaining

agreement.”).

     Here, drawing inferences in a light most favorable to the

plaintiff, he has adequately alleged that accrued fringe

benefits are owed to him pursuant to an employer policy.

Paragraph 11 of the Complaint alleges in substance that the

defendant had policies pursuant to which, and a practice under

which, employees received upon termination of their employment

severance pay and a payment based on their unused accrued leave.


                                  -8-
         Case 3:20-cv-00236-AWT Document 26 Filed 06/19/20 Page 9 of 9



Therefore, the motion to dismiss is being denied as to the Fifth

Count.

IV. Conclusion

     For the reasons stated above, the defendant’s Motion to

Dismiss (ECF No. 15) is hereby GRANTED as to the Second and

Fourth Counts, and DENIED as to the Fifth Count.

     It is so ordered.

     Dated this 19 day of June 2020, at Hartford, Connecticut.




                                                    /s/AWT
                                                Alvin W. Thompson
                                           United States District Judge




                                     -9-
